                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF N ORTH CAROLINA
                                  WESTERN DIVISION
                                   No. 5: 19-cv-527-BO

CARL TON HAMIL TON and                          )
KRISTINA HAMILTON,                              )
                                                )
                Plaintiffs ,                    )
                                                )                        ORDER
V.                                              )
                                                )
MOVING NATION DELIVERIES , LLC ,                )
                                                )
                Defendant.                      )




       T hi s cause comes before the Co urt on plaintiffs ' moti on for entry of default judgment

against defendant Moving Nati on Deli ve ri es, LLC. The motion is GRANTED.

                                           BACKGROUND

       P laintiffs brought this actio n against a moving com pany they hired to move their househo ld

belongings from Seattle, Washington to a new residence in Wake County,                    orth Carolina.

Plaintiffs allege that defendant provided plaintiffs with a binding price estimate, but then once in

possession of pl aintiffs' belongings, repeatedly demanded more and more money from them,

refused to deliver the goods unti l plaintiffs paid the additional amounts, and ultimately forced

plaintiffs to re nt two U-Haul trucks to pick up their belongings from a Walmart parking lot.

       Plaintiffs assert ten claims for relief: (1) breach of contract; (2) violation of 49 U.S.C . §

14104 and regulations pro mul gated pursuant to it; (3 )- (7) fraud; (8) conversion ; (9) torti ous breach

of contract; and (10) unfa ir and deceptive trade practice.




          Case 5:19-cv-00527-BO Document 22 Filed 06/02/20 Page 1 of 5
        Defendant fa il ed to appear in this actio n after service of the complaint and summons were

made on January 14, 2020. C lerk ' s default was entered against defendant on March 5, 2020.

Plaintiffs now move fo r default judgme nt.

                                              DISCUSSIO

        Plaintiffs seek entry of default judgment under Federal Rule of C iv il Procedure 55(b). After

the entry of default, the we ll-pleaded factual allegations in plaintiffs' complaint are deemed

ad mitted. Ryan v. Homecomings Fin. Network, 253 F.3d 778, 780 (4th C ir. 200 1). The Court must

then "determi ne whether the we ll-pleaded allegatio ns in [the] complaint support the reli ef sought

in this action. " Id. The Court conc ludes th at the allegations support the relief sought.

        T he first c laim for relief is breach of co ntract. Plaintiffs allege that th e parties had a contract

for defendant to move plaintiffs' household goods from Seattle to North Carolina. Defendant

breached that contract by charging more than what was agreed upon and ultimatel y fa iling to

perform. Defendant compell ed plaintiffs to pay more than th e agreed upon price by, among other

things, conditioning release of plaintiffs' goods on additional payment and refusing to deliver the

goods. Plaintiffs ultimately had to retrieve their belongings from a Walmart parking lot. These

facts entitle plaintiffs to relief for breach of contract.

        P lainti ffs' second claim for relief asserts v iol atio n of federal laws govern ing household

goods carriers. Plaintiffs have adequately all eged that defendant violated 49 U.S.C. §

141 04(b)(l)(C) by attempting to extract additional payment from plaintiffs before and during the

move, contravening the binding estimate previously provided by defendant. Moreover, defendant

ran afou l of the regu lations that detail the procedures by w hi ch a househo ld goods carrier may

amend a binding estim ate . See 49 C.F. R . §§ 375.40 1, 375.403 . T he law gives pl aintiffs a cause of




                                                      2

           Case 5:19-cv-00527-BO Document 22 Filed 06/02/20 Page 2 of 5
action fo r dam ages for these violati o ns. 49 U.S.C. § 14704(a)(2). Acco rdingly, plainti ffs are

entitl ed to relief on this claim.

         Plaintiffs ' third through seventh causes of act ion are for fraudulent m isrepresentation. The

e lements are: "(i) fa lse rep resentation o r concealm en t of a material fact , (ii) reasonab ly calculated

to deceive, (i ii ) made w ith intent to deceive, (iv) which does in fact deceive, (v) resulting in damage

to the injured party." Taylor v. Gore, 16 1 N.C. App . 300,303 (2003). Eac h asserted claim of frau d

co rrespo nd s   with    a    specifi c   material   misrepresentation   m ade    by    defendant.    These

misrepresentations pertain to the initia l quote, the number and status of the movers, the meaning

of certai n provisions on the shi pping fo rm s, and the location drop point. The admitted facts entitle

plaintiffs to re li ef o n eac h fraud co unt.

         T he eighth cla im is conversion. Conversion is "an un auth orized assumption and exercise

of the rig ht of owners hip over goods or perso na l chatte ls be longing to another, to the alteration of

their co nditi on o r the exclusio n of an owner's rights. " Varie ty Wholesalers, Inc. v. Salem Logistics

Traffic Servs., LLC, 365         .C. 520, 523 (20 12) (citati on and internal quotati on marks omitted).

" The essence of co nversio n is not the acqui sition of prope rty by the wron gdo er, but a wrongfu l

deprivation of it to the owner[.]" Bartlett Milling Co., L.P. v. Walnut Grove Auction & Realty Co.,

192 N.C. App. 74, 86 (2008). Here, defendant wro ngfu lly converted plainti ffs' be long ings by,

among other thin gs, wro ngfull y reta ining and dam ag ing them.

         P laintiffs have further demonstrated that they are entitled to re li ef fo r tortious breach of

contract. In o rd er to susta in a claim for tortio us breach of contract, there must be- in additio n to a

breach of co ntract- an identi fiabl e tort. Nere im v. Cummins, 248 N.C. A pp . 302 (20 16). T he

tortious co ndu ct must include an element of aggravati on suc h as "fraud , malice, such a degree of

negli gence as indicates a reckless indi fference to consequences, oppression, insult, rud eness,



                                                       3

            Case 5:19-cv-00527-BO Document 22 Filed 06/02/20 Page 3 of 5
caprice, and willfulness. " Id Plaintiffs allegations include several incidents of fraud , and therefore,

they are enti tled to relief on their ninth claim .

        Finall y, plaintiffs are entitled to relief on their claim for vio lation of North Carolina ' s unfair

and deceptive trade practi ces statute. N .C. Gen. Stat. § 75-1. 1. "A practice is unfair when it offends

estab li shed pub li c policy as well as when the practice is immoral, unethical, oppressive,

unscrupulous , or substantiall y injurious to consumers[.]" Bumpers v. Cmty. Bank of N Virginia,

367 N .C. 8 1, 91 (2013) . The admitted facts from the complaint clearly fit this description.

        Accordingl y, pl aint iffs have demonstrated that defendant is liab le fo r damages . Plaintiffs

have submitted a calcul atio n of damages supported by affi davit. These damages include : (l) the

$3 ,214.13 difference between the amount due under the binding estimate and the amo unt actually

charged by defendant, (2) the $2,766.43 worth of damage to plaintiffs ' goods, (3) $585.97 for the

hired U-Haul trucks to take delivery , and (4) $2 ,500 in compensation for the time and emoti onal

distress caused by defendant's conduct. This totals to $9,066.53. North Carolina' s unfair and

deceptive trade practice law provides for treble damages, which in this case amounts to

$27, 199.59. See     .C. Gen. Stat. § 75- 16. All told , the Court awards plaintiffs $27 ,199.59 in

damages and $2 ,930 for reasonab le attorney ' s fees .

                                             CONCLUS ION

        Plaintiffs ' amended motion [DE 18] for entry of default judgment agai nst defendant

Moving Natio n Deliveries, LLC, is GRANTED. Default judgment again st defendant is hereby

entered in the amoun t of $27 , 199.59 for damages and $2,930 for atto rn ey fees . Post-judgment

interest shall accrue pursuant to 28 U.S.C . § 196 1(a) . Plaintiffs ' motion to recover costs for service

[D E 16] is DE IED. The initi al defau lt judgment motion [DE 14] is DENIED AS MOOT. The

clerk is DIRECTED to close this case.



                                                      4

           Case 5:19-cv-00527-BO Document 22 Filed 06/02/20 Page 4 of 5
SO ORDERED, this _ _/_
                               v~
                         day of ~       2020.



                               ~4~
                               TRRENCEWBOYL E
                               CHIEF UNITED ST ATES D1SRICTJUDGE




                                    5

  Case 5:19-cv-00527-BO Document 22 Filed 06/02/20 Page 5 of 5
